Y:




           OFFICE OF THE ATTORNEY    GENERAL   OFTEXAS
                            AUSTIN


,c. MANN
n .slt-
          .In your letter you do not state whether the atuaeut
is over twaoty-oneyear8 of a&e or not. If M 16 not over
tvienty-otieyears of we and his fsf~t4 28 nw rSsi(uxig in
Georgia   or bar raturned to Texa8 05 June 1, 1939, after hay-
lrtgreshdl in Georgia for the prst two and one-half year8
then sald.8tudentsuet pay the non-resldsnttuition.     If
tho stuaeat 16 over tweutpon* yeen of aaa and ha0 resldod
in Georglcrfor the past twoen6 one-halt yeara ad bar duet
returuoQ to rorido in Tsxaa on June 1 1939, then &a also
rPo\ildbe nquirec to pag F&Q mm-ret3  1dent stuam tee, It
would~make no dlifersnco tha.tthe ttudent had provlowly ro-
sided In 'Mum. Tha Zegi8laturshas here aem fit to .put in
the provlaion that the reeidepce ioustbe for a period of at
laant twalv6 +onthe priorto the data ot regiatmtloa.
           It is the opinion of thi8 Departamnt thata student
who hata reaidsd ia Geor&  for tha paat two aad one-half    ma
but ha0 returned to Taxtw on Juno 1. 1939, ir~repulm34to
the out-of-state tult%on ae8pit0 the sact.thakt km bail prev r30'0s-
ly rwldad la Texas before morla& to Georgia,
                                         Youra very truly